Citation Nr: 1427251	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  02-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 4, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 until April 1971.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a July 2013 decision, the Board granted the Veteran's claim for TDIU from May 4, 2011 and remanded the issue of entitlement to TDIU prior to May 4, 2011 for additional development.  In a December 2013 decision, the Board remanded the issue of entitlement to TDIU prior to May 4, 2011, as the issue for that period had not yet been addressed by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The purpose of the December 2013 Remand was essentially to procure additional information/evidence pertaining the level of impairment that the Veteran experienced as a result of his service connected disabilities prior to May 4, 2011.  The salient question being whether the criteria for a TDIU had been met for period.  The RO/AMC was thereby directed conduct (1) a Social and Industrial Survey to focus more clearly on the Veteran's activities of daily living from May 2001 to May 2011 and (2) an examination that described the industrial limitations experienced by the Veteran during this period as a result of his service connected disabilities.  After that, the AO/AMC needed to make a determination as to whether the criteria for a TDIU had been met for the period prior to May 4, 2011.  

None of that was accomplished.  Instead, an additional medical opinion was obtained in January 2014, wherein the examiner focused the opinion on the Veteran's back disability and failed to comment on any of the above requested topics for the time period indicated.  The RO/AMC also failed to readjudicated the issue, to include issuing a supplemental statement of the case that considered the findings of the January 2014 report.

The United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter must thereby be remanded to cure the aforementioned defects.

Accordingly, the case is REMANDED for the following actions:

1. Update the August 2013 Social and Industrial Survey to focus more clearly on the Veteran's activities of daily living from May 2001 to May 4, 2011.

2. Next, a clinical review should be conducted that, based on review of the record and the updated Social and Industrial Survey, describe the industrial activities that the Veteran remained able to perform, considering service-connected disabilities, beginning in May 2001, through May 4, 2011.  The RO/AMC should insure that summary of the disabilities for which service connection was in effect, and the assigned disability rating, during the relevant period (May 2001 to May 4, 2011) is provided to the examiner.  The examiner should discuss any additional limitations to the range of industrial activities the Veteran was able to perform as his service-connected disabilities progressed in severity, and provide an opinion as to the onset of such changes, if possible.  If the reviewer determines that in-person history and/or examination is required to address the question, then such examination should be conducted. 

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for TDIU prior to May 4, 2011.  The AOJ/AMC should remain mindful that the Veteran's entitlement to a TDIU from May 31, 2001, to April 12, 2006, needs to be considered under the tenets of 38 C.F.R. § 4.16(b) and that application of 38 C.F.R. § 4.16(a) is warranted for the period from April 12, 2006, to May 4, 2011.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

5. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



